04/09/2020



                                                                                           Case Number: DA 20-0131




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                        Supreme Court No.
                                           DA 20-0131                         FILED
RONALD LATRAY,                                                                 APR 0 8 2020
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana
            Petitioner and Appellant,

      v.                                                                 GRANT OF EXTENSION

STATE OF MONTANA,

            Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until May 16, 2020,to prepare, file, and serve the opening brief.

DATED this April 8, 2020



                                                                     Bowen Greenwood
                                                                     Clerk of the Supreme Court




c:     Ronald O. LaTray, Timothy Charles Fox, Scott D. Twito




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705